Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
1, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 1, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00273-CV
____________
 
IN RE BALLI KLOCKNER, INC.,
SOUTHERN TEXAS STEEL, L.L.C.,
KLOCKNER STEEL TRADE GMBH, BALLI STEEL, P.L.C.,
AND BALLI FINANCE AND DEVELOPMENT CORPORATION, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 27, 2006, relators filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relators asked this court to
compel the Honorable Carroll Wilborn, Jr., presiding judge of the  344th District Court of Chambers County, to
set aside his ruling denying relators= motion to quash the demand for jury
trial made by the real parties in interest.
Relators have not established that they are entitled to
mandamus relief.  Accordingly, we deny
relators= petition for writ of mandamus. 
 




PER CURIAM
 
Petition Denied
and Memorandum Opinion filed June 1, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.
Justice Seymore
would grant the petition and dissents without opinion.